Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from January 1, 2008 to January 31, 2008 Commission File Number of issuing entity: 000-23108 Discover Card Master Trust I (Exact name of issuing entity as specified in its charter) Commission File Number of sponsor and depositor: 033-54804 Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State or jurisdiction of Incorporation or organization of the issuing entity) (IRS Employer Indentification Number) c/o Discover Bank 12 Read's Way New Castle, Delaware (Address of principal executive offices of the issuing entity ) (Zip Code) (302) 323-7434 (Telephone Number, including area code) Title of Class Registered/reporting pursuant to (check one) Section 15(d) Credit Card Pass -Through Certificates x Each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is subject to the reporting requirements of Section 15(d) of the Securities Exchange Act of 1934. The title of each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is set forth in Item 1 hereof. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information Monthly Performance Data : Pool and performance data with respect to the receivables that comprise the assets of the Discover Card Master Trust I (the "Master Trust") and the publicly issued and outstanding series of the Master Trust are set forth in the attached Monthly Certificateholders' Statements, as follows: (A) Series 1996-4: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 1996-4, which is attached as Exhibit 99(a) hereto. (B) Series 2001-1: On February 15, 2008, the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2001-1, which is attached as Exhibit 99(b) hereto. February 15, 2008 is also the date on which holders of Class B Certificates received final payment of principal and interest (holders of the Class A Certificates received final payment of principal and interest on January 15, 2008). Accordingly, Series 2001-1 terminated after the final payment on February 15, 2008 and no further Monthly Certificateholders' Statements will be forwarded to Certificateholders of this Series. (C) Series 2003-2: On February 15, 2008, the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2003-2, which is attached as Exhibit 99(c) hereto. February 15, 2008 is also the date on which holders of Class A Certificates received final payment of principal and interest. Accordingly, no further Monthly Certificateholders' Statements will be forwarded to Class A Certificateholders. (D) Series 2003-3: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2003-3, which is attached as Exhibit 99(d) hereto. (E) Series 2003-4, Subseries 1: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2003-4, Subseries 1, which is attached as Exhibit 99(e) hereto. (F) Series 2003-4, Subseries 2: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2003-4, Subseries 2, which is attached as Exhibit 99(f) hereto. (G) Series 2004-2, Subseries 2: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2004-2, Subseries 2, which is attached as Exhibit 99(g) hereto. (H) Series 2005-1: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2005-1, which is attached as Exhibit 99(h) hereto. (I) Series 2005-2: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2005-2, which is attached as Exhibit 99(i) hereto. 3 (J) Series 2005-3: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2005-3, which is attached as Exhibit 99(j) hereto. (K) Series 2005-4, Subseries 1: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2005-4, Subseries 1, which is attached as Exhibit 99(k) hereto. (L) Series 2005-4, Subseries 2: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2005-4, Subseries 2, which is attached as Exhibit 99(l) hereto. (M) Series 2006-1, Subseries 1: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2006-1, Subseries 1, which is attached as Exhibit 99(m) hereto. (N) Series 2006-1, Subseries 2: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2006-1, Subseries 2, which is attached as Exhibit 99(n) hereto. (O) Series 2006-2, Subseries 1: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2006-2, Subseries 1, which is attached as Exhibit 99(o) hereto. (P) Series 2006-2, Subseries 2: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2006-2, Subseries 2, which is attached as Exhibit 99(p) hereto. (Q) Series 2006-2, Subseries 3: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2006-2, Subseries 3, which is attached as Exhibit 99(q) hereto. (R) Series 2006-3: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2006-3, which is attached as Exhibit 99(r) hereto. (S) Series 2007-1: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2007-1, which is attached as Exhibit 99(s) hereto. (T) Series 2007-2: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2007-2, which is attached as Exhibit 99(t) hereto. (U) Series 2007-3, Subseries 1: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2007-3, Subseries 1, which is attached as Exhibit 99(u) hereto. (V) Series 2007-3, Subseries 2: On February 15, 2008 the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2007-3, Subseries 2, which is attached as Exhibit 99(v) hereto. 4 Series 2007-CC Collateral Certificate : On February 15, 2008, the Registrant made available the Monthly Certificateholders' Statement for January 2008 with respect to Series 2007-CC, which has been previously disclosed in the Report on Form 10-D of Discover Card Execution Note Trust (the "Note Issuance Trust") filed on February 15, 2008 (file number 333-141703-02). Series 2007-CC supports the notes issued by the Note Issuance Trust. 5 PART II OTHER INFORMATION Item 3. Sales of Securities and Use of Proceeds Series 2005-A On January 15, 2008, Discover Bank, pursuant to the Series Supplement for Series 2005-A, dated as of November 29, 2005, as amended, between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee (the Series 2005-A Series Supplement) and the Certificate Purchase Agreement, dated as of November 29, 2005, as amended, among Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee and the purchasers named therein, increased the class invested amount of the Class A Certificates of Series 2005-A (the Series 2005-A Certificates) from $1,000,000,000 to $2,000,000,000 (such increase, the Increased Interest), and such Increased Interest was sold at par value, with no applicable underwriting discounts or commissions. The Series 2005-A Certificates were initially sold to purchasers in reliance upon the exemption contained in Section 4(2) of the Securities Act of 1933, as amended. The Series 2005-A Certificates constitute a single class. The Increased Interest has an expected maturity date of November 17, 2008. Interest to be paid on the Series 2005-A Certificates will be a floating rate which will generally be related to the pass-through costs of the purchasers commercial paper program, plus a margin, but may be based on LIBOR or the prime rate in limited circumstances. The series termination date will be May 17, 2011, unless extended in accordance with the Series Supplement. The Master Trust allocates collections and interchange among the series, including Series 2005-A, based on each series' investor interest in receivables. The Master Trust also allocates receivables that Discover Bank has charged-off as uncollectible to each series based on the investor interest in the receivables. Each series supplement to the the Amended and Restated Pooling and Servicing Agreement, dated as of November 3, 2004, as amended, by and between Discover Bank as Master Servicer, Servicer and seller and U.S. Bank National Association as Trustee (the "Pooling and Servicing Agreement"), including the Series 2005-A Series Supplement, will specify the percentage of collections, interchange, if applicable, and charged-off receivables that are allocated to the series at each point in time. These percentages vary based on a number of factors, including whether the Master Trust or the Note Issuance Trust, as applicable, has started to pay principal to investors of any series or an amortization event, early redemption event or event of default has occurred and is continuing. These percentages may, under certain circumstances, differ for finance charge collections, principal collections, interchange and charged-off amounts. When Discover Bank charges off a receivable as uncollectible, it reduces the amount of principal receivables in the Master Trust, and allocates a portion of the amount charged-off against the investor interest in receivables represented by each certificate, including an allocation to the Series 2005-A Certificates based on the class percentage of charged-off receivables for Series 2005-A. The Master Trust generally uses finance charge collections (including recoveries on charged-off accounts), interchange and investment income to pay interest, servicing fees and to reimburse certificateholders and Note Issuance Trust noteholders, as applicable, for charged-off receivables allocated to them. The Master Trust generally uses principal collections to either pay principal to investors or to pay Discover Bank in exchange for new receivables that cardmembers have generated on the accounts that are part of the Master Trust. 6 In general, the Master Trust will use each series or subseries share of collections and other income to make required payments to investors, to pay its servicing fees and to reimburse its share of charged-off amounts. If Series 2005-A has more collections and other income than it needs in any month, the Master Trust may make the excess collections and other income available to other series or subseries so that those series or subseries may make their payments. If Series 2005-A does not have enough collections and other income in any month, the Master Trust may use excess collections and other income, including interchange, available from other series or subseries to make payments for Series 2005-A. The net proceeds (after expenses) from the sale of the Increased Interest were paid to Discover Bank as Seller and depositor and added to its general funds. Increase of Series Investor Interest for Series 2007-CC On January 16, 2008, the Note Issuance Trust issued $900,000,000 principal amount of the DiscoverSeries Class A(2008-1) Notes, which is supported by the Series 2007-CC Collateral Certificate (the Collateral Certificate) issued by the Master Trust pursuant to the Pooling and Servicing Agreement and Series Supplement for Series 2007-CC, dated as of July 26, 2007, between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee (the Series 2007-CC Supplement) and held by the Note Issuance Trust. Pursuant to the Series 2007-CC Supplement, Discover Bank transferred to the Note Issuance Trust an additional $900,000,000 fractional undivided interest in the assets of the Master Trust as represented by an increase in the series investor interest for the Collateral Certificate. The Note Issuance Trust paid the proceeds of the issuance to Discover Bank in exchange for such additional fractional undivided interest. Additional information regarding the Collateral Certificate and the Class A notes of the DiscoverSeries has been previously disclosed in the prospectus (the Prospectus), dated January 9, 2008, and the prospectus supplement thereto, dated January 9, 2008 (the "Prospectus Supplement"), each previously filed by us with the Securities and Exchange Commission on January 11, 2008 (file numbers 333-141703, 333-141703-01 and 333-141703-02). On January 31, 2008, the Note Issuance Trust issued $500,000,000 principal amount of the DiscoverSeries Class A(2008-A) Notes and $150,000,000 principal amount of the DiscoverSeries Class B(2008-A) Notes, which are supported by the Collateral Certificate issued by the Master Trust pursuant to the Pooling and Servicing Agreement and the Series 2007-CC Supplement and held by the Note Issuance Trust. Pursuant to the Series 2007-CC Supplement, Discover Bank transferred to the Note Issuance Trust an additional $650,000,000 fractional undivided interest in the assets of the Master Trust as represented by an increase in the series investor interest for the Collateral Certificate. The Note Issuance Trust paid the proceeds of the issuance to Discover Bank in exchange for such additional fractional undivided interest. Series 2007-CC shall not be subordinated in right of payment to any other series or subseries, and no other series or subseries shall be subordinated in right of payment to Series 2007-CC. 7 The Master Trust allocates collections and interchange, if applicable, among each series including Series 2007-CC, based on each series investor interest in receivables. For Series 2007-CC, the investor interest in receivables will reflect the aggregate nominal liquidation amount of the notes issued by the Note Issuance Trust. Increases and decreases of the aggregate nominal liquidation amount of such notes during the relevant monthly distribution period are described in the Asset-Backed Issuer Distribution Report on Form 10-D filed by Discover Card Execution Note Trust on February 15, 2008. The Master Trust also allocates receivables that Discover Bank has charged-off as uncollectible to each series or subseries based on the investor interest in receivables. Each series supplement to the Pooling and Servicing Agreement, including the Series 2007-CC Supplement, will specify the percentages of collections, interchange, if applicable, and charged-off receivables that are allocated to the series at each point in time. These percentages vary based on a number of factors, including whether the Master Trust or the Note Issuance Trust, as applicable, has started to pay principal to investors or an amortization event, early redemption event or event of default has occurred and is continuing. These percentages may, under certain circumstances, differ for finance charge collections, principal collections, interchange and charged-off amounts. When Discover Bank charges off a receivable as uncollectible, it reduces the amount of principal receivables in the Master Trust, and allocates a portion of the amount charged-off against the investor interest in receivables represented by each certificate, including an allocation to the Collateral Certificate based on the series charge-off percentage for Series 2007-CC. Finance charge collections (including recoveries on charged-off accounts), interchange, investment income and principal collections allocated by the Master Trust are used or allocated by the Note Issuance Trust pursuant to the Indenture and applicable indenture supplement and terms document, as previously disclosed in the Prospectus. No Approval or Notification of Certain Events The approval of, or notification to, outstanding certificateholders of the Master Trust or noteholders of the Note Issuance Trust is not required in connection with a new issuance of certificates or notes. Discover Bank, in its capacity as Seller under the Pooling and Servicing Agreement, may from time to time direct the trustee for the Master Trust to issue new series of certificates, or increase the size of series by issuing additional certificates, subject to certain requirements, including confirmation from rating agencies that such new issuance would not result in the reduction or downgrade of the ratings of any class of any series then outstanding.
